Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Schulte (Reg. # 44,325) on April 16, 2021.

The application has been amended as follows: 

Claim amendment:

Claim 1: A gas turbine engine, comprising: 
a component having a gas path facing surface and an air cooled surface, wherein the air cooled surface is arranged to receive a supply of cooling air, the gas path facing surface is arranged to receive a supply of hot gas, the component comprises a metal; 
a chamber in fluid communication with the air cooled surface, in operation the chamber is arranged to supply air to the air cooled surface or the chamber is arranged to receive air which has been supplied to the air cooled surface; 
a plurality of metallic test samples mounted within the chamber so as to be located in the air which is to be delivered to the air cooled surface or to be located in the air delivered by the air cooled surface, wherein each test sample of the plurality of metallic test samples is connected to an adjacent metallic test sample by a frangible connection and is constructed of the [[same]] metal [[as]]of the component or a similar metal to the component.

Claim 2 (cancelled).

Claim 3. [[A]]The gas turbine engine as claimed in claim [[2]]1, wherein [[a]]the plurality of metallic test samples are located at one circumferential position around a principal axis of the gas turbine engine.

Claim 4. [[A]]The gas turbine engine as claimed in claim [[2]]1, wherein the plurality of metallic test samples are located at a plurality of circumferential positions around a principal axis of the gas turbine engine.

Claim 5. [[A]]The gas turbine engine as claimed in claim 4, wherein several metallic samples of [[a]]the plurality of metallic test samples are located at each of the circumferential positions around the principal axis of the gas turbine engine.

Claim 6.  [[A]]The gas turbine engine as claimed in claim [[2]]1, wherein each metallic test sample of plurality of metallic test samples is removably secured on a boroscope plug.

Claim 7 (cancelled).

Claim 8. [[A]]The gas turbine engine as claimed in claim 1, wherein the component comprises one of a nickel alloy, a titanium alloy and a steel alloy.

The gas turbine engine as claimed in claim 1, wherein the component comprises one of a turbine blade, a turbine vane, a turbine shroud, a turbine disc, a turbine blisk, a compressor blade, a compressor vane, a compressor disc, a compressor drum, a compressor blisk and a compressor blum.

Claim 10: A method of determining [[the]]a service life of a of a gas turbine engine, comprising: 
providing, within [[a]]the gas turbine engine, [[a]]the component having a gas path facing surface and an air cooled surface, wherein the air cooled surface is arranged to receive a supply of cooling air, the gas path facing surface is arranged to receive a supply of hot gas, the component comprises a metal; 
supplying the cooling air to the air cooled surface; 
supplying the hot gas to the gas path facing surface; 
supplying the cooling air from a chamber within the gas turbine engine to the air cooled surface or supplying the cooling air from the air cooled surface to [[a]]the chamber within the gas turbine engine; 
mounting a plurality of metallic test samples within the chamber so as to be located in the supply of the cooling air which is delivered to the air cooled surface or to be located in the supply of the cooling air which is delivered by the air cooled surface, wherein each test sample of the plurality of the metallic test samples is connected to an adjacent metallic test sample by a frangible connection and constructed of the [[same]] metal [[as]]of the component or a similar metal to the component;
plurality of metallic test samples and determining [[the]]a degree of corrosion of the plurality of metallic test samples.

Claim 11: [[A]]The method as claimed in claim 10, further comprising: 
removing the plurality of metallic test samples after a first period of operation; 
determining [[the]]a degree of corrosion of the plurality of metallic test samples after the first period of operation;  42 
determining whether the component is suitable for a second period of operation based on plurality of  metallic test samples after the first period of operation; and, 
returning the gas turbine engine to service without replacing the component.

Claim 12.  [[A]]The method as claimed in claim 11, wherein determining whether the component is suitable for a second period of operation comprises comparing the degree of corrosion of the plurality of metallic test samples after the first period of operation with a database of corrosion damage for exposure time versus exposure temperature versus salt level exposure for the metal.

Claim 13. [[A]]The method as claimed in claim 11, further comprising: 

Claim 14: [[A]]The method as claimed in claim 13, further comprising: 
the some of the plurality of metallic test samples after the second period of operation; 
determining the degree of corrosion of the some of the metallic test sample after the second period of operation;
 determining whether the component is suitable for a third period of operation based on some of the some of the plurality of metallic test samples within the gas turbine engine for the third period of operation and, returning the gas turbine engine to service without replacing the component.

Claim 15. [[A]]The method as claimed in claim 14, wherein determining whether the component is suitable for a third period of operation comprises comparing the degree of corrosion 

Claim 16. [[A]]The method as claimed in claim 11, wherein the method comprises returning the gas turbine engine to service without replacing the component for a second period of operation which is less than the first period of operation or which is more than the first period of operation.

Claim 17.  [[A]]The method as claimed in claim 14, wherein the method comprises returning the gas turbine engine to service without replacing the component for a third period of operation which is less than the second period of operation or which is more than the second period of operation.

Claim 18. [[A]]The method as claimed in claim 10, wherein determining the degree of corrosion an amount of metal loss from the plurality of metallic test samplesby cross-sectioning a metallic test sample of the plurality of metallic test samples and measuring one or more ofa thickness of an oxide layer from [[the]]an outer surface of [[the]]a metallic test sample of the plurality of metallic test samples, [[the]]a corrosion pit depth from an inner surface of the oxide layer and [[the]]a depth of internal corrosion of one of the plurality of metallic test samples from [[the]]a bottom of a corrosion pit.

Claim 19. [[A]]The method as claimed in claim 10, further comprising: 
mounting [[a]]the plurality of metallic test samples within the chamber so as to be located in the supply of the cooling air which is delivered to the cooling air cooled surface or to be located in the supply of the cooling air which is delivered by the air cooled surface, wherein the metallic test sample is constructed [[of]] the [[same]] metal as the component: mounting a second plurality of metallic test samples within the chamber so as to be located in the supply of the cooling air which is delivered to the cooling air cooled surface or to be located in the supply of the cooling air which is delivered by the air cooled surface, wherein the second plurality of metallic test samples is a similar metal to the component; 
removing the plurality of metallic test samples and the second plurality of metallic test samples: and determining the degree of corrosion of the plurality of metallic test sample and [[the]] a second degree of corrosion of the second plurality of metallic test samples.

The method as claimed in claim 19, comprising determining whether the component is suitable for a second period of operation comprises comparing the second44 degree of corrosion after the first period of operation with a database of corrosion damage for exposure time versus exposure temperature versus salt level exposure for the similar metal.  

Claim 21. [[A]]The method as claimed in claim 19, comprising comparing the degree of corrosion second degree of corrosion 

Claim 22: A method of determining [[the]]a service life of a of a gas turbine, comprising: providing, within [[a]]the gas turbine engine, [[a]]the component having an air washed surface, the component comprises a metal; 
supplying air to the air washed surface; 
supplying air from a chamber within the gas turbine engine to the air washed surface or supplying air from the air washed surface to [[a]]the chamber within the gas turbine engine; 
mounting a plurality of metallic test samples within the chamber so as to be located in the supply of air which is delivered to the air washed surface or to be located in the supply of air which is delivered by the air washed surface, wherein each test sample of the plurality of the metallic test samples is connected to an adjacent metallic test sample by a frangible connection and constructed of the [[same]] metal [[as]]of the component or a similar metal to the component
removing the plurality of metallic test samples and determining [[the]]a degree of corrosion of the plurality of metallic test samples.



Allowable Subject Matter

Claims 1, 3-6, and 8-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine and method of operating relevant prior art Almstedte (EP 3260843), Brown (GB 1444990), and Hedtke (US 2016/0091411) teaches a component having a gas path facing surface and an air cooled surface, wherein the air cooled surface is arranged to receive a supply of cooling air, the gas path facing surface is arranged to receive a supply of hot gas, the component comprises a metal; a chamber in fluid communication with the air cooled surface, in operation the chamber is arranged to supply air to the air cooled surface or the chamber is arranged to receive air which has been supplied to the air cooled surface; and a plurality of metallic test samples mounted within the chamber so as to be located in the air which is to be delivered to the air cooled surface or to be located in the air delivered by the air cooled surface, is constructed of the metal of the component or a similar metal to the component.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein each test sample of the plurality of the metallic test samples is connected to an adjacent metallic test sample by a frangible connection”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.A.C./
 Examiner, Art Unit 3741   
                                                                                                                                                                                                  /STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741